DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to claims 1-13 in the reply filed on 1/15/21 is acknowledged.
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 2, the claim recites “a component”. This limitation renders the claim indefinite because it is unclear. Is this the component already presented?
Claim 13: In line 2, the claim recites “the second shoulder”. This limitation lacks antecedent basis. Should claim 11 depend from claim 7?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pergantis et al. (US 9,969,069).
	Claim 1:   Pergantis provides a method of installing a seal (22) in a bore (26) of a component (20), including: securing a base plate (36, Fig.4) to a component (Fig. 4);
arranging seal onto a pusher (42); inserting the pusher into a hole in the base plate (Fig. 4); installing a hub (38) onto the base plate and over the pusher (Fig. 4); and rotating a rod (92 via 44) relative to the hub to advance the pusher and seat the seal in the bore (Col. 5 lines 18- Col. 6 line 12).
Claim 2: Pergantis provides the securing step includes abutting a boss of the component with the base plate (the part of the component 20 that abuts 36 Fig. 4), wherein the bore is arranged in the boss (Fig. 4), and comprising a step of clamping the base plate to the boss by securing bolts to the base plate (Fig. 4-7; Col. 5 lines 26-33).

    PNG
    media_image1.png
    710
    853
    media_image1.png
    Greyscale

Figure A: Annotated copy Fig. 4 Pergantis
Claim 6: Pergantis provides the pusher includes first and second diameter portions that form a first shoulder (Fig. A), and the arranging step includes sliding the seal (22, Fig. 4) onto the first diameter portion and into abutment with the first shoulder (Fig. A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        1/26/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726